Case 1:14-cv-02887-JLK-MEH Document 261-3 Filed 04/29/20 USDC Colorado Page 1 of 9




                         Exhibit E
     Case 1:14-cv-02887-JLK-MEH Document 261-3 Filed 04/29/20 USDC Colorado Page 2 of 9
,·
      ·'        Case
                 Case3:17-cv-05769-RJB
                       3:17-cv-05806-RJB Document
                                          Document229-2
                                                   91 Filed
                                                        Filed08/03/18
                                                              01/02/20 Page
                                                                        Page1 2ofof8 9



                                                                      THE HONORABLE ROBERT J. BRYAN
       2
       3
       4
       5
       6                              UNITED STATES DISTRICT COURT
       7                             WESTERN DISTRICT OF WASHINGTON
                                                      AT TACOMA
       8
       9
                                                               Case No.: 3: 17-cv-05806-RJB
      10            STATE OF WASHINGTON,
      11                                                       DECLARATION OF TAE D. JOHNSON
                                              Plaintiff,       ASSISTANT DIRECTOR, CUSTODY
      12                                                       MANAGEMENT D1V1SION,
                   v.                                          ENFORCEMENT AND REMOVAL
      13
                                                               OPERATIONS (ERO) UNITED STATES
      14           THE GEO GROUP, INC.,
                                                               IMMIGRATION AND CUSTOMS
      15                                                       ENFORCEMENT (ICE) DEPARTMENT
                                              Defendant.
                                                               OF HOMELAND SECURITY (DHS)
      16
      17
      18
      19          I, Tae D. Johnson, make the following statement under oath subject to the penalty of perjury
      20   pursuant to the laws of the United States and the State of Washington:
      21
      22     1. My name is Tae D. Johnson. I am competent to testify in these matters in that ( am over the
      23
                 age of majority and I am familiar with the subjects discussed herein.
      24
             2. I am a member of the Senior Executive Service serving as the Assistant Director, Custody
      25
                 Management Division, Enforcement and Removal Operations (ERO), U.S. Immigration and
      26
      27         Customs Enforcement (ICE), U.S. Department of Homeland Security (DHS), in Washington,

      28         D.C. I have held this position since January 2, 2011 . My current work address is: 500 12th
      29         Street Southwest, Washington, D.C. 20536.
      30
      31
      32    DECLARATION OF TAE JOHNSON
            ENFORCEMENT AND REMOVAL OPERATIONS
      33    UNITES STATES IMMIGRATION AND CUSTOMS ENFORCEMENT
                                                       1 ors
      Case 1:14-cv-02887-JLK-MEH Document 261-3 Filed 04/29/20 USDC Colorado Page 3 of 9
,·'
                 Case
                  Case3:17-cv-05769-RJB
                        3:17-cv-05806-RJB Document
                                           Document229-2
                                                    91 Filed
                                                         Filed08/03/18
                                                               01/02/20 Page
                                                                         Page2 3ofof8 9



              3. J hold a Bachelor of Science degree in accounting from Salisbury University in Salisbury,
        2        Maryland.
        3
              4. In 1992, I began my federal career in Salisbury, Maryland with the former Immigration and
        4
                 Naturalization Service (]NS). For the past 20 years, J have served as a detention enforcement
        5
                 officer, a supervisory detention enforcement officer, a supervisory immigration enforcement
        6
                 agent and deportation officer with [NS and ICE.
        7
        8     5. Since 2011, while at ICE headquarters, 1 have served as a Un.it Chief of the detention standards

        9        compliance unit, as Chief of Staff for the Office of Detention Policy and Planning, as Special
       10        Assistant to the Assistant Secretary for ICE, and as Deputy Chief of Staff for the Executive
       11        Associate Director for ERO.
       12
              6. [n my current position as Assistant Director, I oversee and direct the Custody Management
       13
                 Division, which provides policy and oversight for the administrative custody of more than
       14
                 41,000 detainees daily and roughly 375,000 detainees annually. The Custody Management
       15
       16        Division oversees and manages ICE detention operations to provide for the safety, security and

       17        care of detainees in [CE custody. The ICE detention system consists of more than 250 local

       18        and state facilities operating under intergovernmental service agreements, contract detention
       19        facilities, ICE-owned facilities and facilities operated by the Bureau of Prisons.
      20     7. ICE arranges for detention services Uuough three primary types of arrangements. Service
      21
                 Processing Centers (SPCs) are government-owned facilities and are operated directly by ICE.
      22
                 Contract Detention Facilities (CDFs) are contractor-owned-and-operated facilities at which
      23
                 ICE has contracts with private services providers. Intergovernmental Service Agreements
      24
      25         (IGSAs) are agreements between ICE and a state or political subdivision of a state, such as a

      26         local government. (8 U.S.C. §1103(1 l)(A)). Sometimes the state or political subdivision then
      27         enters into a subcontractor agreement for a private contractor to operate the facility.
      28     8. Northwest Detention Center (NWDC) in Tacoma, Pierce County, Washington is a CDF, and
      29         is within my chain of authority. NWDC operates pursuant to a perfonnance-based contract,
      30
                 which is a results-oriented method of contracting focused on outputs, quality, and outcomes.
      31
      32    DECLARATION OFTAE JOHNSON
            ENFORCEMENT AND REMOVAL OPERATIONS
      33    UNITES STATES IMMIGRATION AND CUSTOMS ENFORCEMENT
                                                            2 of8
Case 1:14-cv-02887-JLK-MEH Document 261-3 Filed 04/29/20 USDC Colorado Page 4 of 9
           Case
            Case3:17-cv-05769-RJB
                  3:17-cv-05806-RJB Document
                                     Document229-2
                                              91 Filed
                                                   Filed08/03/18
                                                         01/02/20 Page
                                                                   Page3 4ofof8 9



               Perfonnance-ba<;ed contracts do not designate how a contractor is to perform the work, but
  2            rather establishes the expected outcomes and results that the government expects. It is then the
  3            responsibility of the contractor to meet the government's requirements at the price the vendor
 4
               quoted. The NWDC contract is also a finn-fixed price contract, which means that GEO
  5
               responded to the govenunent's requirements by quoting fulJy burdened rates (i.e. bed day rate,
  6
               transportation rate, etc.).at which it would perform the requirements outlined in the oontract's
  7
  8            Performance Work Statement (PWS). When contracting for detention services in the Seattle

 9             Field Office region, ICE sought a firm-fixed price performance-based contract for a full-service
 10            facility that would provide the safe and secure detention, transportation, detention
11            management, and ancillary services for up to 1,575 adult detainees.
 12
          9. I am aware that the State of Washington filed a lawsuit, Slate v. GEO, U.S. District Court
13
              Western D istrict of Washington ECF Case No. 3:17-cv-05806-RJB, making certain wage-
14
15            related claims against lCE's contractor, The GEO Group, INC. (GEO). I am also aware that
16
              in a related action, Nwauzor v. GEO, U.S. District Court Western District of Washington,
17
              ECF Case No. 3:l 7-cv-05806-RJB, ICE detainees filed a class action lawsuit against GEO
18
19            alleging an entitlement to minimum wages for participating in the VWP.
20        10. Aliens whom TCE officers and agents arrest for civil irrunigration violations are those for
21
              whom ICE has probable cause to believe are removable from the United States. 1 When an
22
23            individual is detained in ICE custody, ICE provides for their care and custody under the
24
              agency's detention standards. These standards provide for the health and welfare of ICE's
25
              detainees. 2 ICE ensures its custodial supervision obligations are met through a set of
26
27            standards and inspections to ensure all types of its facilities implement and adhere to ICE's
28
29
      1 See generally   8 U.S.C. § 1357(2018); see also, 8 U.S.C. § 110 I(a)(3), "[t]he term "alien" mean.s any person not a
30
      citizen or national oflhe United States."
31    1 See, e.g., hltps://www.ice.gov/fuctsheets/focilities-pbnds


32     DECLARATION OF TAE JOHNSON
       ENFORCEMENT AND REMOVAL OPERATIONS
33     UNITES STATES IMMIGRATION AND CUSTOMS ENFORCEMENT
                                                  3 of8
Case 1:14-cv-02887-JLK-MEH Document 261-3 Filed 04/29/20 USDC Colorado Page 5 of 9
           Case
            Case3:17-cv-05769-RJB
                  3:17-cv-05806-RJB Document
                                     Document229-2
                                              91 Filed
                                                   Filed08/03/18
                                                         01/02/20 Page
                                                                   Page4 5ofof8 9



  1            contractual requirements and detention standards. The agency's first set of national detention
  2
               standards were originally issued in September 2000 to facilitate safe, secure, and humane
  3
               conditions of confinement, access to legal representation and safe and secure operations
  4
  5            across the detention system. The standards established consistency of program operations
  6
               and management expectatipns, accountability for compliance and a culture 9f
  7
               professionalism.
  8
  9         11. One of the many aspects of JCE's detention standards is the Voluntary Work Program.
 10            Among other purposes, the VWP enables detainees to receive an allowance of no less than
 ]J
               $1 per day that they can then save or spend on commissary items. The purpose of the
 12
 13            Voluntary Work Program of the 2011 Performance-Based National Detention Standards
 14
               (PBNDS) 3 is to provide detainees opportunities to work and earn money while detained,
 15
               subject to the number of work opportunities available and within the constraints of the safety,
 16
 17            security, and good order of the facility. The intent of the Voluntary Work Program is to
 18
               reduce the negative impact of confinement through decreased idleness, improved detainee
 19
               morale, and fewer disciplinary incidents. Money earned through the program also allows
20
21             detainees to buy commissary goods, and pay for phone calls, etc."
22
           12. ICE administers the VWP in its own Services Processing Centers ("SPCs") and according to
23
              the PBNDS. According to the NWDC contract with ICE, GEO should manage a detainee
24
25            work prograrn.4 The contract states that Detainee labor shall be used in accordance with the
26
              detainee work plan developed by the Contractor, in this case GEO, and will adhere to the ICE
27
28
29    3
        The Perfonnance-Bascd National Detention Standards (PBNDS) establishes consistent conditions of confinement,
30    program operations, and management expectations to ensure a safe and secure a detention environment for staff and
      detainees in the ICE detention system.
      4
31      See ICE/GEO NWDC Contract.

32        DECLARATION OF TAEJOHNSON
          ENFORCEMENT AND REMOVAL OPERATIONS
33        UNITES STATES IMMIGRATION AND CUSTOMS ENFORCEMENT
                                                              4 ors
Case 1:14-cv-02887-JLK-MEH Document 261-3 Filed 04/29/20 USDC Colorado Page 6 of 9
           Case
            Case3:17-cv-05769-RJB
                  3:17-cv-05806-RJB Document
                                     Document229-2
                                              91 Filed
                                                   Filed08/03/18
                                                         01/02/20 Page
                                                                   Page5 6ofof8 9



  l                 PBNDS on the Voluntary Work Program.5 The contract also states that "(d]et.ainee labor
  2                 shall be used in accordance with the detainee work plan developed by the Contractor and will
  3
                    adhere to the ICE PBNDS on Voluntary Work Program. The detainee work plan must be
  4
  5                 voluntary, and may include work or program assignments for industrial, maintenance,
  6
                    custodial, services, or other jobs ... Detainees shall not be used to perfolll\ the responsibilities
  7
                                            .                                                                 '
                                                                   6
                    or duties of an employee of the Contractor."
  8
  9         13. Under a 1950 law codified at 8 U.S.C. § 1555(d), ICE is authorized to pay "allowances (at
 10                 such rate as may be specified from time to time in the appropriation Act involved) to aliens,
 11
                    while held in custody under the inunigration laws, for work perfonned." The Agency receives
 12
 13                 an appropriation from which it can make these payments. The amount of the payments was
 14
                    most recently specified in the appropriations act for Fiscal Year 1979, which set it at a
 15
                    maximwn of $1 per day. Pub. L. No. 95-431. Congress set this rate in 1979 and has not
 16
 17             adjusted it since. Per the tenns of the contract, as well as the authority provided above, the
 18
                    reimbursement for the Voluntary Work Program is $1.00 per day per detainee. The PNBDS
 19
                also provides that detainees who participate in the VWP shall receive no less than $1 per day
 20
 21                 for their participation.    ICE reimburses GEO $1 per day per detainee for the VWP, the
 22             amount to which GEO is entitled under the contract, and pursuant to the authority provided
 23
                above. Per PBNDS, GEO then pays the detainee directly. This is the same rate that JCE
 24
 25             provides to detainees in its own SPC facilities.
 26
            14. The NWDC contract states "the contractor shall comply with all applicable federal, state, and
 27
                local laws ... ".7 Additionally, within the VWP section of the NWDC contract, the contract
 28
 29
      5
 30       See Id.
      6
          Sec Id.
      7
 31       See Id.

 32       DECLARATION Of TAE JOHNSON
          ENFORCEMENT AND REMOVAL OPERATIONS
 33       UNITES STATES IMMtGRATION AND CUSTOMS ENFORCEMENT
                                                    5 of8
Case 1:14-cv-02887-JLK-MEH Document 261-3 Filed 04/29/20 USDC Colorado Page 7 of 9
           Case
            Case3:17-cv-05769-RJB
                  3:17-cv-05806-RJB Document
                                     Document229-2
                                              91 Filed
                                                   Filed08/03/18
                                                         01/02/20 Page
                                                                   Page6 7ofof8 9



  1                 states that ''the detainee work program shall not conflict with any other requirements of the
  2
                    contract and must comply with all applicable laws and regulations."8
  3
            15. ICE involved stakeholders to develop its PBNDS. The workgroup relied upon national
  4
  5                 correction standards from the American Correctional Association ("ACA"). State and local
  6
  7
                                            .
                jails similarly follow ACA standru:ds.

            16. PBNDS, including Standard 5.8 that describes the expected outcomes and practices of the
  8
  9                 VWP, reflect performance standards for ICE detention.
 10
            17. ICE audits NWDC for PBNDS compliance, including compliance with VWP objectives and
 11
                    protocols. ICE reports to Congress its efforts to implement and enforce PBNDS standards at
 12
 13                 NWDC and other facilities. ICE's enforcement of PBNDS has been a priority given ICE's
 14
                    commitment to the fair and hwnane treabnent of ICE detainees.
 15
            18. ICE's series ofdetention standards apply to all types ofICE processing facilities. Regardless
 16
 17                 of which type of facility arrangement ICE selects, all detainees at all ICE facilities are at all
 18                 times in the lawful custody of ICE. Accordingly, ICE relies on its contractors to perform in
 19
                    accord with contract requirements at contract facilities. At the NWDC, ICE occupies a
20
21                  significant portion of the facility unrelated to GEO's detention services to fulfill its
22
                    operational objectives to include its federal immigration courts. ICE has unfettered access
23
                to the secure areas and the detainees. The NWDC is subject to OHS audits, third party
24
25                  inspections, and civil rights inspections.    Detainees have access to hotlines Monday thru
26
                    Friday during waking hours by which they can report complaints about VWP participation,
27
                other tasks assigned to them, or any other facility related grievances. ICE reviews and
28
29
30
      8   See Id.
31
32        DECLARATION OFTAE JOHNSON
          ENFORCEMENT AND REMOVAL OPERATIONS
33        UNITES STATES IMMIGRATION AND CUSTOMS ENFORCEMENT
                                                     6 of8
.
·'
     Case 1:14-cv-02887-JLK-MEH Document 261-3 Filed 04/29/20 USDC Colorado Page 8 of 9
                Case
                 Case3:17-cv-05769-RJB
                       3:17-cv-05806-RJB Document
                                          Document229-2
                                                   91 Filed
                                                        Filed08/03/18
                                                              01/02/20 Page
                                                                        Page7 8ofof8 9



      1         resolves detainee complaints that ICE receives, according to its established procedures and
      2
                protocols, which includes any complaints about the VWP or detainee work at the NWDC.
      3
             19. NWDC has implemented and confonns to current PBNDS. The PBNDS requires that
      4
      5         detainees receive at least $1.00 (USD) per day for work perfonned in the VWP.
      6
      7
                                          .
            2P. ICE employs a full-time detention services manager at NWDC whose primary responsibility  .
                is to ensure the facility is in compliance with the PBNDS requirements, including those
      8
      9         related to the VWP.
     10
            21. ICE also employs a contracting officer's representative ("COR") who works full-time at
     11
                NWDC. 'The COR's primary duty is to monitor GEO's performance to ensure that all of the
     12
     13         technical requirements under the contract are met by the delivery date or within the period of
     14
                performance, and at the price or within the estimated cost stipulated in the contract.
     15
            22. With GEO's monthly invoice, GEO's Assistant Warden for Administration at the NWDC
     16
     17         provides the COR an itemization of participants in the VWP, which includes detainee
     18         number, name, date of participation, work performed, and amount paid. The COR reviews
     19
                this itemization and the corresponding totals of $1.00 per day per participant.     The COR
     20
     21        verifies that the line item on the invoice matches the proper contract line item nwnber for the
     22
                VWP on the contract. If the supporting paperwork for the entire invoice meets [CE standards,
     23
               the COR signs the invoice to approve payment.
     24
     25     23. GEO ·may not otherwise expend the funds allocated for the reimbursement for the $1 per day
     26
               allowance for detainee participation in the VWP. Jf a detainee participates in the VWP, the
     27
     28        $1 per day allowance must be provided to the detainee. Per the PBNDS, the facility shall

     29        have an established system that ensures detainees receive the pay owed them before being
     30
               transferred or released.
     31
     32    DECLARATION OFTAE JOHNSON
           ENFORCEMENT AND REMOVAL OPERATIONS
     33    UNITES STATES LMM[GRATION AND CUSTOMS ENFORCEMENT
                                                     7of8
-· '   ..   •   Case 1:14-cv-02887-JLK-MEH Document 261-3 Filed 04/29/20 USDC Colorado Page 9 of 9
                    ~1 \




  ..    \
                s          Case
                           •Case3:17-cv-05769-RJB
                                  3:17-cv-05806-RJB Document
                                                     Document229-2
                                                              91 Filed
                                                                   Filed08/03/18
                                                                         01/02/20 Page
                                                                                   Page8 9ofof8 9



                                  24. The NWDC contrnct set the quantity or $1.00 reimbursements       at 114,975 per option   year.
                       2
                                      GEO shall not exceed that quantity withoat prior approval by the contracting officer. Tius
                       3
                                      approval can be sought by GEO and would be memorialized through a bi-lateral contract
                       4
                       5             modification.
                       6
                                  ~5. T he $1.00 per day allocation and reimbursement mle for '{WP participation is consistent w ith
                                                            •                                                             0
                      7
                                     national detention standards applied similarly at state and local levels where ICE detainees
                       8
                      9              often are placed.
                    10
                    11
                    12                I declare, under penalty of p erjury under 28 U.S. C. § 1746, Utat the foregoing is true and

                    13         correct to the best of m y knowledge, infonnalion and belief.
                    14
                    15
                               DATED: August 1, 20 18
                    16
                    17
                    18
                    19
                    20                                          Custody Management Division
                    21                                          Enforcement and Removal Operations
                                                                U.S. Immigration and Customs Enforcement
                    22
                    23
                    24


                    26
                    27
                    28
                    29
                30
                31
                32              DECLARATION OJ; Tr\£ JOHNSON
                                ENPORCEMENT AND REMOVAL Ol'ER/\.TIONS
                33              UN ITES STATES IMi'"IIGRATIO N AND CUSTOMS E~ fORCEMENT
                                                                                 8of8
